DETAILED ACTION
This action is pursuant to the claims filed on June 10, 2021. Currently, claims 1-10 are pending with claims 1 and 10 currently amended. Below follows a complete first action on the merits of claims 1-10. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a) Regarding the claim limitation “means for connecting… to a source of electromagnetic energy” in claims 1 and 10, the corresponding structure is recited as: cables [0030].
b) Regarding the claim limitations “means for connecting… to fill with dielectric fluid" in claims 1 and 10, the corresponding structure is recited as: tubing [0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the upper anterior side” in line 46. There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation “the upper anterior side” in line 50. There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-9 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


    PNG
    media_image1.png
    644
    726
    media_image1.png
    Greyscale

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al (US PGPUB: 2004/0044385) in view of van Rhoon (US PGPUB: 2014/0336734), hereinafter referred to as ‘Rhoon’. 
Regarding independent claim 1, Fenn discloses an electromagnetic energy applicator housing (Figure 7: 100) for positioning an array of electromagnetic energy applicators (108) around an opening (300) adapted to receive a portion of a torso of a patient body in supine position ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening  and the patient would “typically lie supine”), said portion of said patient body having tissue therein in need of hyperthermia treatment (at least [0008], [0033]) and, wherein when received in the applicator housing, the portion of the patient's back received in the applicator housing forms a lower posterior side of the patient in the applicator housing ([0042]; patient back capable of forming a lower posterior side when inserted into the housing and lying supine); and wherein the electromagnetic energy applicator housing comprises a closed condition for treatment wherein the portion of the patient body having tissue therein in need of hyperthermia treatment is surrounded by the applicator housing (see Fig.7 which displays the applicator housing 100 closed and surrounding the patient; [0042]) comprising:
a lower housing shell (see annotated Fig. 7 “lower housing shell”, i.e. lower portion of shell 100) forming an inner lower concave surface (see inner lower concave surface in Fig. 7) and having opposite lower housing shell sides and opposite lower housing shell ends (see Fig. 7 where the lower housing shell necessarily has opposite sides and ends); 
a lower bolus (see annotated Fig. 7 “lower bolus” i.e. lower portion of bolus 250) extending from the inner lower concave surface of the lower housing shell (Fig. 7) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water), said lower bolus having a lower bolus surface spaced from the inner concave surface when filled with the dielectric fluid (see Fig.7) and configured to be underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 7; ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening, capable of being in supine position, necessarily resulting in the lower bolus as underneath the patient);  
a upper housing shell (see annotated Fig. 7 “upper housing shell”, i.e. upper portion of shell 100) forming an inner upper concave surface (see inner upper concave surface in Fig. 7) and having opposite upper housing shell sides and opposite upper housing shell ends (see Fig. 7 where the lower housing shell necessarily has opposite sides and ends);
a upper bolus (see annotated Fig. 7 “upper bolus” i.e. upper portion of bolus 250) extending from the inner upper concave surface of the upper housing shell (Fig. 7) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water);
the inner upper concave surface faces the inner lower concave surface (see. Fig. 7) to create an opening (300) between the upper housing shell and the lower housing shell (Fig. 7) extending between opposite ends of the upper and lower housing shells when the upper housing shell and the lower housing shell are connected creating the closed condition of the up and lower housing shells (see Fig. 7); 
a plurality of electromagnetic applicators (104/108) positioned on the lower concave surface of the lower housing shell and the inner upper concave surface of the upper housing shell (see Fig. 7 which displays applicators 104/108(1-8) positioned on the upper and lower concave surfaces), so as to create, where the housing shells are in the closed condition, at least one ring of a plurality of electromagnetic energy applicators around the opening (300) adapted to receive a portion of the patient body for hyperthermia treatment (see ring of applicators 108 in Fig. 7; [0033], [0042]); 
means for connecting a plurality of electromagnetic energy applicators to a source of electromagnetic energy ([0035] discusses a cable connected to each applicators 104/108 to deliver RF energy); 
wherein the applicator housing (100) is configured to be used with the lower housing shell resting on a substantially horizontal support surface (400; [0039]) so that the patient can lie down directly thereon from above so that the lower housing shell with the lower bolus is underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment and when in the closed condition, the upper housing shell with the upper bolus covers the upper anterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment ([0042; Fig. 7 display a patient in supine position where the lower housing shell would necessarily be underneath the lower posterior side of the patient and the upper housing shell would necessarily cover the upper anterior side of patient).
While Fenn discloses an applicator housing with an upper housing and bolus and a lower housing and bolus, Fenn does not explicitly the housing can move between an open condition to directly receive the lower posterior side of the portion of the patient body having the tissue therein in need of hyperthermia treatment and the closed condition; the upper bolus and upper housing shell is separate and separable; connectors adapted to connect sides of the upper housing shell to the lower housing shell; means for connecting the lower bolus to a source of fluid to fill the lower bolus with dielectric fluid; and means for connecting the upper bolus to a source of fluid to fill the upper bolus with dielectric fluid. 
However, Rhoon discloses a hyperthermia treatment for treating a patient (Figure 4; abstract) including an applicator housing (40). The housing can move between an open condition and a closed condition in order to directly receive the patient ([0045] refers to the opening of the applicator to surround the target tissue, where an open condition is interpreted as a position receiving the target body and the closed position is defined as the target body within the applicator housing). The applicator housing further comprises a lower housing shell (displaceable part 44) forming an inner lower concave surface and having opposite lower housing shell sides and opposite lower housing shell ends (figure 4 displays concave surface and lower sides and ends of the shell) and a separate and separable upper housing shell and upper bolus (displaceable part 41 and bolus 42; see separate and separable in Fig. 4) forming an inner upper concave surface and having opposite upper housing shell sides and opposite upper housing shell ends (figure 4 displays concave surface and upper sides and ends of the shell). Further, the applicator has connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell in a manner that the inner upper concave surface faces the inner lower concave surface to create an opening between the upper housing shell and the lower housing shell extending between opposite ends of the upper and lower housing shells when the upper housing shell and lower housing shell are connected creating a closed condition of the upper and lower housing shells (displaceable parts 41 and 44 are pivotably arranged at a common pivot, interpreted as the connectors as the upper and lower housing shells are connected at this point, in order to open the parts with respect to the axis 'L'  to receive a patient [0045], [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the housing of Fenn to incorporate the connector for pivotal movement between a first and second bolus and housing shell of Rhoon. This hinge configuration provides the benefit of pivotably placing the applicator on the desired tissue to be treated ([0048]), thereby increasing patient comfort by allowing for easy patient access, increasing the ease of placement and removal of the device, and increasing the versatility of the system by allowing for a variety of sizes of tissues to be accommodated. This is especially true as Rhoon teaches utilizing a suitable shape to meet geometry requirements of patients from different groups and different treatment locations ([0049]).
to increase the patient comfort, increase the ease of placement and removal, increase versatility by allowing for a variety of sizes of tissues to be accomoated.
Regarding dependent claim 2, in view of the combination of claim 1, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell include a hinged connector ([0048] common pivot interpreted as hinge) connecting one of the opposite sides of the lower housing shell to one of the opposite sides of the upper housing shell so that the upper housing shell and lower housing shell can be rotated with respect to one another between the closed condition and the open condition (displaceable parts 41 and 44 are pivotably arranged at a common pivot in order to open and close the parts with respect to the axis 'L'  to receive a patient, [0045], [0048]).
Regarding dependent claim 3, in view of the combination of claim 2, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell lock the upper housing shell to the lower housing shell to prevent relative movement of the housing shells when in the closed condition ([0025] Rhoon refers to the system as pivotably adjustable in order to accommodate the patient’s landscape, indicating that the structure would lock into place once the desired landscape position is achieved). 
Regarding dependent claim 4, in view of the combination of claim 2, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell (common pivot [0048]) allow controlled movement of the respective shells toward and away from one another when in the closed condition (displaceable parts 41 and 44 are pivotably arranged at a common pivot (necessarily connected at this point) in order to open and close the parts with respect to the axis 'L' to receive a patient, [0045], [0048] where when in a “closed position” (defined above as a position where the target body is between the shells) the shells can be moved along the axis to adjust the system).
Regarding dependent claim 5, in view of the combination of claim 2, Rhoon further discloses where the upper bolus (42) and the lower bolus (43) are each two separate boluses ([0046] where upper bolus 42 and lower bolus 43 are each separate boluses).
Regarding dependent claim 6, in view of the combination of claim 5, Fenn further discloses wherein low dielectric sector separators are positioned between adjacent bolus sides (Fig. 7 displays a cavity 300 filled with air, interpreted as a low dielectric sector, separating at least the adjacent inner surfaces of the upper and lower boluses).  
Regarding dependent claim 7, in view of the combination of claim 1, Fenn further discloses wherein the lower bolus surface supports the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (refer to Fig. 7 which displays the lower portion of the bolus as supporting the lower posterior side of the patient; [0042]). 
Regarding dependent claim 8, in view of the combination of claim 1, further discloses additionally including a sling (700; [0042]) extending between opposite sides of the lower housing shell above the lower bolus surface (see Fig, 7), wherein the sling supports the lower side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 7 and [0042] display a patient in supine position supported by the sling). 
Regarding dependent claim 9, in view of the combination claim 8, Fenn further discloses wherein the sling has a lower surface and the lower bolus surface contacts the sling lower surface (Fig. 7 displays sling 700 contacting lower bolus). 

    PNG
    media_image2.png
    633
    639
    media_image2.png
    Greyscale

Regarding claim 10, Fenn discloses a patient support system (Fig. 7) for supporting a patient for hyperthermia treatment (at least [0008], [0033]), comprising: 
a patient support surface (400); 
an electromagnetic energy applicator housing (100) positioned on the patient support surface (see figure 6 which displays housing 100 on the patient support surface 400) and for positioning an array of electromagnetic energy applicators (108/104) around an opening (300) adapted to receive a portion of a torso of a patient body in supine position ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the said portion of said patient body having tissue therein in need of hyperthermia treatment (at least [0008], [0033]) and, wherein when received in the applicator housing, the portion of the patient's back received in the applicator housing forms a lower posterior side of the patient in the applicator housing ([0042]; patient back capable of forming a lower posterior side when inserted into the housing and lying supine); and wherein the electromagnetic energy applicator housing comprises a closed condition for treatment wherein the portion of the patient body having tissue therein in need of hyperthermia treatment is surrounded by the applicator housing (see Fig.7 which displays the applicator housing 100 closed and surrounding the patient; [0042]), wherein the electromagnetic applicator housing comprises: 
a lower housing shell (see annotated Fig. 6 “lower housing shell”, i.e. lower portion of shell 100) forming an inner lower concave surface (see inner lower concave surface in Fig. 6) and having opposite lower housing shell sides and opposite lower housing shell ends (see Fig. 6 where the lower housing shell necessarily has opposite sides and ends); 
a lower bolus (see annotated Fig. 6 “lower bolus” i.e. lower portion of bolus 250) extending from the inner lower concave surface of the lower housing shell (Fig. 6) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water), said lower bolus having a lower bolus surface spaced from the inner concave surface when filled with the dielectric fluid (see Fig.6) and configured to be underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 6; ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening, ;  
an upper housing shell (see annotated Fig. 6 “upper housing shell”, i.e. upper portion of shell 100) forming an inner upper concave surface (see inner upper concave surface in Fig. 6) and having opposite upper housing shell sides and opposite upper housing shell ends (see Fig. 6 where the lower housing shell necessarily has opposite sides and ends);
an upper bolus (see annotated Fig. 6 “upper bolus” i.e. upper portion of bolus 250) extending from the inner upper concave surface of the upper housing shell (Fig. 6) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water);
the inner upper concave surface faces the inner lower concave surface (see. Fig. 6) to create an opening (300) between the upper housing shell and the lower housing shell (Fig. 6) extending between opposite ends of the upper and lower housing shells when the upper housing shell and the lower housing shell are connected creating the closed condition of the up and lower housing shells (see Fig. 6); 
a plurality of electromagnetic applicators (104/108) positioned on the lower concave surface of the lower housing shell and the inner upper concave surface of the upper housing shell (see Fig. 6 which displays applicators 104/108(1-8) positioned on the upper and lower concave surfaces), so as to create, where the housing shells are in the closed condition, at least one ring of a plurality of electromagnetic energy applicators around the opening (300) adapted to receive a portion of the patient body for hyperthermia treatment (see ring of applicators 108 in Fig. 6; [0033], [0042]); 
means for connecting a plurality of electromagnetic energy applicators to a source of electromagnetic energy ([0035] discusses a cable connected to each applicators 104/108 to deliver RF energy); 
wherein the applicator housing (100) is configured to be used with the lower housing shell resting on a substantially horizontal support surface (400; [0039]) so that the patient can lie down directly thereon from above so that the lower housing shell with the lower bolus is underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment and when in the closed condition, the upper housing shell with the upper bolus covers the upper anterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment ([0042; Fig. 6 display a patient in supine position where the lower housing shell would necessarily be underneath the lower posterior side of the patient and the upper housing shell would necessarily cover the upper anterior side of patient); 
a first pad (Fig. 8: 600) positioned on the support surface (Fig. 6; [0042]) adjacent to one end of the electromagnetic energy applicator housing adapted to support a portion of the patient body extending from the one end of the electromagnetic energy applicator housing in a desired position with respect to the one end of the electromagnetic energy applicator housing ([0033], [0042]; Fig. 6, 8); and 
a second pad (second of 600; [0042]) positioned on the support surface (Fig. 6) adjacent the opposite end of the electromagnetic energy applicator housing adapted to support a portion of the patient body extending from the opposite end of the electromagnetic energy applicator housing in a desired position with respect to the opposite end of the electromagnetic energy applicator housing ([0033], [0042]; Fig. 6, 8; refers to the first and second pad on opposite sides of the gap 300 to support the patient).
While Fenn discloses an applicator housing with an upper housing and bolus and a lower housing and bolus, Fenn does not explicitly disclose the housing can move between an open condition to directly receive the lower posterior side of the portion of the patient body having the tissue therein in need of hyperthermia treatment and the closed condition; the upper bolus and upper housing shell is separate and separable; connectors adapted to connect sides of the upper housing shell to the lower housing shell; means for connecting the lower bolus to a source of fluid to fill the lower bolus with dielectric fluid; and means for connecting the upper bolus to a source of fluid to fill the upper bolus with dielectric fluid. 
However, Rhoon discloses a hyperthermia treatment for treating a patient (Figure 4; abstract) including an applicator housing (40). The housing can move between an open condition and a closed condition in order to directly receive the patient ([0045] refers to the opening of the applicator to surround the target tissue, where an open condition is interpreted as a position receiving the target body and the closed position is defined as the target body within the applicator housing). The applicator housing further comprises a lower housing shell (displaceable part 44) forming an inner lower concave surface and having opposite lower housing shell sides and opposite lower housing shell ends (figure 4 displays concave surface and lower sides and ends of the shell) and a separate and separable upper housing shell and upper bolus (displaceable part 41 and bolus 42; see separate and separable in Fig. 4) forming an inner upper concave surface and having opposite upper housing shell sides and opposite upper housing shell ends (figure 4 displays concave surface and upper sides and ends of the shell). Further, the applicator has connectors adapted to connect sides of the upper housing shell to sides of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the housing of Fenn to incorporate the connector for pivotal movement between a first and second bolus and housing shell of Rhoon. This hinge configuration provides the benefit of pivotably placing the applicator on the desired tissue to be treated ([0048]), thereby increasing patient comfort by allowing for easy patient access, increasing the ease of placement and removal of the device, and increasing the versatility of the system by allowing for a variety of sizes of tissues to be accommodated. This is especially true as Rhoon teaches utilizing a suitable shape to meet geometry requirements of patients from different groups and different treatment locations ([0049]).
Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the Remarks it would not be obvious to modify Fenn with van Rhoon as van Rhoon discloses an embodiment directed to the head and neck region and the vertical orientation of the housing shells (p. 7-8, Remarks). This is not persuasive.
First, Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Specifically, with regard to the vertical orientation of van Rhoon, as discussed above, the test for obviousness is not whether this orientation of a van Rhoon may be bodily incorporated into the structure of Fenn, but rather what the combined teachings of the references would have suggested to those of ordinary skill in the art. Referring to the above rejection, van Rhoon discloses a hinge configuration allows the first and second shell to be pivotably placed on the tissue to be treated. One would be motivated to incorporate a hinge between a first and second shell and bolus in order to increase the patient comfort, increase the ease of placement and removal of the device, and increase versatility of the system by allowing for a variety of sizes of tissues to be accommodated. This is especially true as Rhoon teaches utilizing a suitable shape to meet geometry requirements of patients from different groups and different treatment locations. As such, the combination of Fenn and van Rhoon would have suggested to one or ordinary skill in the art to incorporate a hinge between a first and second half of a housing shell and bolus (regardless of orientation) for the above stated benefits.  
Applicant further argues “nothing in Fenn suggests an openable housing” (p. 7, Remarks). This is not persuasive. It is noted the rejections of claims 1 and 10 are based on a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Applicant argues van Rhoon is directed explicitly to head and cranial applications and as such is not compatible with torso applications (p. 7-8, Remarks). As previously stated in prior office actions, Examiner notes while van Rhoon discusses a cranial application, van Rhoon discloses this is an exemplary configuration (see [0049] “for example, for cranial application), displaying the statement regarding the “suitable shape” and “a plurality of shapes are possible for meeting the geometry of different groups” indicates the device can be used for other applications, including the torso, and is not limited to cranial application. Even further, Fenn, the base reference, explicitly discloses a housing applicator with an upper and lower housing shell and bolus specifically for use on the torso. As discussed above, the torso treatment device of Fenn was modified with van Rhoon to incorporate the hinge configuration between the upper and lower bolus and housing shell. Note this modification results in the upper housing shell as separate and separable, as display in can Rhoon. 
It is also worth noting the van Rhoon art is analogous art as van Rhoon is in the same field of endeavor of hyperthermia treatment and pertinent to the problem of effectively placing an applicator housing around a target tissue within a patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794